Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason(s) For Allowance
1.	Claims 1-4, 7-13, 16-17 and 19-20 are allowed. 
	The Following is an examiner’s statement of reasons for allowance
In regards to independent claim 10, applicant amended the claims to incorporate the allowance limitations that was proposed on the non-final office action dated 11/05/2020 that has similar limitations to other independent claims and therefore puts all the claim set in condition for allowance. Reid in view of Jensen teaches all the limitations of independent claims as shown in non-final office action dated to 11/05/2020. 
But, neither, Reid, Jensen nor any other prior art of record teaches wherein the velocity tube comprises: a packer disposed between the velocity tube and the well casing; an open end on a first side of the packer, wherein the open end permits the introduction of wellbore fluids and solids into the velocity tube; and a perforated joint on a second side of the packer, wherein the perforated joint permits the discharge of wellbore fluids and solids into an annular space between the velocity tube and the well casing.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OMEED ALIZADA/Primary Examiner, Art Unit 2685